Citation Nr: 1608103	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973, and from January 1974 to July 1976.  The Veteran died in May 2011.  The appellant is the deceased Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for the Veteran's cause of death must be remanded for further development.  

According to the certificate of death, the Veteran died in May 2011 from Non-Hodgkin's lymphoma.  The appellant is seeking service connection for the cause of the Veteran's death, as she believes that his exposure to contaminated drinking water at Camp Lejeune caused the Veteran's Non-Hodgkin's lymphoma which was listed as the sole cause of his death.  

A September 2013 VA examination report reflects that the only medical documentation provided was the Veteran's certificate of death.  The expert stated 

that Non-Hodgkin's lymphoma has been most associated with acquired and congenital immune deficiency, and there is some limited information that links Non-Hodgkin's lymphoma to smoking, H. pylori, ultraviolet light, and exposure to chemicals including benzene.  He went on to state that these chemicals may impair the immune system.  The subject matter expert noted that there was no information in the Veteran's claims file concerning the date of his Non-Hodgkin's lymphoma diagnosis, past medical history, other exposures, occupational history, habits, etc.  The expert stated that in the absence of medical documentation it was impossible to ascribe the Veteran's Non-Hodgkin's lymphoma to his remote exposure to benzene at Camp Lejeune and opined that it was less likely than not the Veteran's Non-Hodgkin's lymphoma was incurred in or caused by exposure to contaminated drinking water at Camp Lejeune.  

A review of the claims file reveals that there are no other medical records, VA or private that have been associated with the Veteran's file.  Therefore, on remand the AOJ should take steps to determine whether there are VA and/or private treatment records pertinent to the Veteran's Non-Hodgkin's lymphoma, and, if so, efforts should be made to obtain them.  The AOJ should also ask the appellant to provide, to the extent possible, information on the Veteran's occupational history before and after service, as well as his hobbies and other activities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant private medical records.  The appellant should also be asked to provide any information 

she may have regarding the Veteran's occupation before and after service, as well as a summary of his hobbies.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the appellant.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

2.  Contact the appellant and afford her the opportunity to identify by name and dates of treatment or examination any relevant VA medical records.  For any VA treatment identified by the appellant, contact the appropriate VA Medical Center and obtain and associate with the claims file all records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.

3.  After completing the foregoing development, request an addendum opinion from the subject matter expert who provided the September 2013 opinion or, if this examiner is not available, another suitably qualified clinician.  Taking into account any new evidence, as well as the appellant's claims of the Veteran's exposure to contaminated water at Camp Lejeune, the expert should provide the following:

Provide an opinion on whether it is at least as likely as not (50 percent or higher probability) that the Veteran's Non-Hodgkin's lymphoma was caused by the Veteran's exposure to contaminated water at Camp Lejeune.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

